Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), including the attached Exhibits A and
B, which are made a part hereof for all purposes, between RigNet, Inc.
(“Company”) and Mark B. Slaughter (“Executive”) is effective as of February 20,
2012 (“Effective Date”). The Company and Executive agree as follows:

1. TERM AND POSITION: The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, in the Positions and for the Term stated
on Exhibit A. During the Term of this Agreement, Executive shall devote his full
time and undivided attention during business hours to the business and affairs
of the Company, except for vacations, illness or incapacity; however, nothing in
this Agreement shall preclude Executive from: (i) engaging in charitable and
community activities, and (ii) managing his personal investments, provided that
such activities in subparts (i) and (ii) do not materially interfere with the
performance of his duties and responsibilities under this Agreement. The Board
of Directors of the Company (“Board”) shall give Executive written notice of any
such activities that it reasonably believes materially interfere with the
performance of his duties hereunder and provide Executive with a reasonable
period of time to correct such interference.

2. COMPENSATION: While Executive serves in the Positions set forth on Exhibit A,
Executive’s annual base salary, as set forth on Exhibit A, shall be paid in
accordance with the Company’s standard payroll practices for its executive
officers. Executive’s compensation as an employee of the Company shall also
include annual bonus opportunities and periodic long-term incentive awards, in
cash and/or in Company stock, as determined appropriate from time to time by the
Compensation Committee of the Board or the Board itself, and pursuant to the
terms and conditions set forth in applicable plan documents.

3. BENEFITS: Executive shall be allowed to participate in all compensation and
benefit plans and receive all perquisites that the Company makes available to
its other similarly situated senior executives and also to participate in those
employee benefit plans and programs that the Company makes available to the
Company’s employees in general, subject to the terms and conditions of
applicable plan documents. Nothing in this Agreement is to be construed to
obligate the Company to institute, maintain, or refrain from changing, amending,
or discontinuing any benefit program or plan, so long as such actions are
similarly applicable to the covered executives or employees, as applicable.

4. INDEMNIFICATION: In any situation where under applicable law the Company has
the power to indemnify, advance expenses to, and defend Executive in respect of,
any claims, judgments, fines, settlements, loss, cost or expense (including
attorneys’ fees) of any nature related to or arising out of Executive’s
activities as an agent, employee, officer or director of the Company or in any
other capacity in which he is acting or serving on behalf of or at the request
of the Company (a “Claim”), the Company shall fully indemnify Executive to the
maximum extent permitted by law and promptly on written request from Executive
advance expenses (including attorneys’ fees) to Executive and defend Executive
to the fullest extent permitted by law, unless Executive has been grossly
negligent or willfully engaged in misconduct in the performance or
nonperformance of his duties that is the basis for such Claim, which
nonperformance shall include a failure of Executive to inform the Board of
matters that could



--------------------------------------------------------------------------------

reasonably be expected, at such time, to be materially injurious financially to
the Company. Further, Executive shall not be entitled to any indemnity or
defense from the Company for any claims brought by Executive against the Company
or for claims brought by the Company against Executive. This contractual
indemnification of Executive by the Company hereunder shall not be deemed or
construed as operating to impair any other obligation of the Company respecting
Executive’s indemnification or defense otherwise arising out of this or any
other agreement or promise or obligation of the Company under any statute,
articles of incorporation, by-laws or otherwise.

5. D&O INSURANCE: The Company will obtain and maintain throughout the Term
officer and director liability insurance covering Executive in an amount
believed by the Board to be reasonable for the Company, given its size and
activities, but in no event shall the coverage for Executive be less (in amount
or scope) than the coverage provided for any other officer or director of the
Company. Such insurance coverage shall continue as to Executive after he has
ceased to be a director, officer or executive of the Company with respect to
acts or omissions that occurred prior to such cessation. Insurance contemplated
by this Section shall inure to the benefit of Executive, his heirs and the
executors and administrators of his estate.

6. BUSINESS EXPENSES: The Company shall promptly pay all reasonable and properly
documented business related expenses reasonably incurred by Executive in the
performance of his duties under this Agreement.

7. TERMINATION OF EMPLOYMENT: The Company and Executive agree that either party
may, upon at least 30 days written notice to the other, terminate Executive’s
employment; provided, however, that Executive’s employment may be terminated by
the Company for Cause only as provided below. Subject to Section 28, if
applicable, as soon as practical, and not later than 30 days, following his
termination date, the Company shall pay Executive (or, if applicable,
Executive’s estate within 90 days of Executive’s death) (i) any earned but
unpaid base salary, (ii) any accrued but unused vacation up to a maximum of four
weeks, plus up to the maximum unused carry-over of vacation provided in the
Company’s written vacation policy then in effect, and (iii) all reasonable,
properly documented, and unreimbursed business expenses incurred by him prior to
his termination.

8. SEVERANCE PAY AND BENEFITS: In addition to the termination payments in
Section 7, the Company shall provide severance payments to Executive as provided
in this Section 8 and, to the extent applicable, Section 9 below.

(a) Termination without Cause or Resignation for Good Reason. If the Company
terminates Executive’s employment without Cause and other than for death or
Disability, or Executive terminates his employment for Good Reason, the Company
shall pay Executive a Cash Severance Amount and provide Executive with the
severance benefits set forth in subparagraphs (i) through (v) below
(collectively, the “Severance Pay”). The Severance Pay shall be subject to
Section 22 and, to the extent applicable, Section 28.

(i) The Cash Severance Amount shall be the amount as provided in Exhibit A
hereto. The Company shall pay the Cash Severance Amount to Executive in a lump
sum by wire transfer on the first day of the seventh month following the
termination date.

 

2



--------------------------------------------------------------------------------

(ii) Provided Executive timely elects continued coverage under the Company’s
group health plan pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended (“Code”) (“COBRA”), the Company shall pay on Executive’s behalf
the full premium required for such continued coverage elected for his applicable
COBRA period but not to exceed 18 months; provided, however, such COBRA premium
shall be paid to Executive on a fully grossed-up after-tax basis, if necessary
for Executive not to be subject to tax under Section 105 of the Code.

(iii) An amount equal to the annual bonus that would have been paid to Executive
had he remained employed through the end of the calendar year in which his
employment terminates, to be calculated based on the level of achievement of the
Company’s financial targets under the Company’s Management Incentive Program (or
any successor to such plan) (“MIP”) at the end of the calendar year, provided
that (i) any such determination shall be made without application of any
modifier that is based on individual performance, and (ii) such bonus amount
achieved, if any, shall be prorated based on a fraction, the numerator of which
is the number of days of Executive’s employment during the applicable calendar
year and the denominator of which is 365. This prorated amount shall be paid
during the immediately following calendar year, and not later than, when the MIP
participants are paid.

(iv) If applicable, an amount equal to the unpaid annual bonus for the preceding
calendar year that would have been paid to Executive had he remained employed
through the date of the bonus payments under the MIP for the prior calendar
year, which payment shall be made without application of any modifier that is
based on individual performance. This amount shall be paid in the calendar year
in which his employment terminates, and not later than, when the MIP
participants are paid.

(v) During the 12- month period following Executive’s termination of employment,
the Company shall provide Executive with outplacement services of Executive’s
choosing, the cost of which shall not exceed $20,000.

(b) Termination Due to Death, Disability, Voluntary Resignation or by the
Company for Cause. If Executive’s employment is terminated by the Company or
Executive due to his Disability or by the Company for Cause, or Executive dies
or voluntarily resigns his employment with the Company without Good Reason, then
as soon as practical on or following his termination, the Company shall pay
Executive or his estate, if applicable, the salary and benefits listed in
Section 7 of this Agreement If Executive’s termination is due to his death or
Disability, in addition to the termination payments in Section 7, Executive or
his estate, if applicable, shall be entitled to only that Severance Pay provided
under Section 8(a)(iii) and (iv), subject to Section 22 and, to the extent
applicable, Section 28. If Executive’s employment is terminated by the Company
for Cause or Executive voluntarily resigns from the Company without Good Reason,
Executive shall not be entitled to Severance Pay.

(c) Definitions. The following are definitions of terms used in this and other
sections of this Agreement.

 

3



--------------------------------------------------------------------------------

(i) Cause. “Cause” means (i) Executive’s plea of guilty or nolo contendre, or
conviction of a felony or a misdemeanor involving moral turpitude; (ii) any act
by Executive of fraud or dishonesty with respect to any aspect of the Company’s
business including, but not limited to, falsification of Company records;
(iii) Executive’s intentional and continued failure to perform his duties (other
than by reason of an illness or a disability); (iv) intentional engagement in
misconduct by Executive that is materially injurious to the Company (monetarily
or otherwise); (v) Executive’s breach of Sections 12 or 13 of this Agreement;
(vi) commencement by Executive of employment with an unrelated employer;
(vii) material violation by Executive of any Company written policies, including
but not limited to any harassment and/or non-discrimination policies;
(viii) Executive’s gross negligence in the performance of Executive’s duties;
provided, however, Executive shall not be deemed to have been terminated for
Cause under clauses (ii) through (viii) above unless the determination of
whether Cause exists is made by a resolution duly adopted by the affirmative
vote of not less than three-fourths of the entire membership of the Board
(excluding Executive, if a member) at a meeting of the Board that was called for
the purpose of considering such termination (after 15 days’ notice to Executive
and an opportunity for Executive, together with Executive’s counsel, to be heard
before the Board and, if reasonably possible, to cure the breach that is the
alleged basis for Cause) finding that, in the good faith opinion of the Board,
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail.

(ii) Good Reason. “Good Reason” means (i) a material adverse change in
Executive’s position, authority, duties or responsibilities, (ii) a reduction in
Executive’s base salary or the taking of any action by the Company that would
materially diminish the annual bonus opportunities of Executive from those
provided to Executive immediately prior to the Effective Date, (iii) the
relocation of the Company’s principal executive offices by more than 50 miles
from where such offices are located on the Effective Date or Executive being
based at any office other than the principal executive offices of the Company,
except for travel reasonably required in the performance of Executive’s duties
and reasonably consistent with Executive’s travel prior to the Effective Date,
(iv) a material breach of this Agreement by the Company, or (v) the failure of a
successor to the Company to assume the Agreement. Executive shall provide
written notice of any such reduction, failure, change or breach upon which
Executive intends to rely as the basis for a Good Reason resignation within 45
days of the occurrence of such reduction, failure, change or breach. The Company
shall have 45 days following the receipt of such notice to remedy the condition
constituting such reduction, change or breach and, if so remedied, any
termination of Executive’s employment hereunder on the basis of the
circumstances described in such notice shall not be considered a Good Reason
resignation. If the Company does not remedy the condition that has been the
subject of a notice as described in this paragraph within 45 days of the
Company’s receipt of such notice, Executive must terminate his employment within
120 days following the occurrence of such condition in order for such
termination to be considered for Good Reason for purposes of this Agreement.

(iii) Disability. “Disability” means Executive (i) is unable to perform
substantially Executive’s duties with the Company with or without reasonable
accommodation as a result of any physical or mental impairment that is
reasonably expected to last for a continuous period of not less than 12 months,
as supported by a written opinion by a physician selected by Executive, and
(ii) is receiving long-term disability benefits under the Company’s insured
long-term disability plan.

 

4



--------------------------------------------------------------------------------

9. COMPANY EQUITY: The provisions of this Section 9 are in addition to any
rights of Executive under Sections 7 and 8 and shall be deemed to be
incorporated into each Company equity award agreement with Executive outstanding
as of the Effective Date and shall control over any provision in such award
agreement that is less favorable to Executive.

(a) If Executive terminates his employment for Good Reason or Executive’s
employment is terminated by the Company for any reason other than Cause and such
termination occurs within two years on or after the “change of control event,”
as defined in the Treasury Regulations issued under Section 409A of the Code (a
“Change of Control”), all Company stock options, restricted stock awards and any
other Company equity-based awards of Executive automatically shall vest in full
notwithstanding anything in any award agreement to the contrary and, as
applicable, shall remain exercisable for the term specified in the applicable
award agreement.

(b) If Executive’s employment with the Company ceases due to death or
Disability, all Company stock options, restricted stock awards and any other
Company equity-based awards of Executive automatically shall vest in full
notwithstanding anything in any award agreement to the contrary and, as
applicable, shall remain exercisable for the term specified in the applicable
award agreement.

(c) If any award of Company stock option, restricted stock or any other Company
equity-based award of Executive is not assumed or continued by the Company’s
successor after a Change of Control, such award automatically shall vest and
become exercisable and/or payable in full, as the case may be, on the date of
the Change of Control.

10. NO OFFSET OR MITIGATION: Executive shall not be required to mitigate the
amount of any payment or benefit provided for under this Agreement by seeking
other employment or otherwise nor shall the amount of any payment or benefit
provided for in this Agreement be reduced as the result of his employment by
another employer or his self-employment, except that any welfare severance
payments or welfare benefits that Executive is entitled to receive pursuant to a
Company severance welfare benefit plan for employees in general shall reduce the
amount of welfare severance payments and welfare benefits otherwise payable or
to be provided to Executive under this Agreement, but only to the extent they
are duplicative and such reduction complies with the requirements of
Section 409A of the Code.

11. PROMISE TO PROVIDE CONFIDENTIAL INFORMATION AND TRADE SECRETS: In connection
with his employment with the Company under this Agreement, the Company promises
to provide Executive with valuable Confidential Information and Trade Secrets
(defined below) regarding the Company and its clients and customers or other
third parties, which is not generally known outside the Company and which gives
the Company a competitive advantage. The Company also promises to provide
Executive access to its clients and customers and to provide Executive the
unique opportunity to develop business relationships with such clients and
customers based on the Company’s long-standing relationship, reputation and
goodwill with these clients and customers. Executive acknowledges that receipt
of, and continuing access to, this Confidential Information and Trade Secrets
regarding the Company and its clients and customers, and access to the Company’s
clients and customers and the benefit of the Company’s long-standing
relationships, reputation and goodwill with its clients and customers allows
Executive a unique opportunity and advantage in developing business
relationships with these clients and customers which he would not have otherwise
had.

 

5



--------------------------------------------------------------------------------

12. CONFIDENTIALITY:

(a) NON-DISCLOSURE. Executive recognizes and agrees that he will have access to
confidential information of a special or unique value concerning the Company
(“Confidential Information”). Confidential Information refers to any
information, not generally known in the Business, which was obtained from the
Company and its affiliates, or which was learned, discovered, developed,
conceived, originated or prepared by Executive in the scope of his employment.
Executive also recognizes that a portion of the business of the Company is
dependent on trade secrets (“Trade Secrets”). Confidential Information and Trade
Secrets include, but are not limited to, any information, whether tangible or
intangible and in whatever medium, relating directly or indirectly to any
proposed or existing business systems, strategies and models, proposed
acquisitions, joint ventures or other strategic transactions, pricing
strategies, technical data or know-how, finances, research, development,
clients, customers, prospective clients and customers, contractual
relationships, markets, marketing or business plans, manufacturing, personnel,
products, services, formulas, inventions, processes, formulations, extracts,
techniques, equipment, methods, designs, and drawings or engineering concepts of
the Company and its affiliates, whether created, produced, manufactured,
discovered, licensed, utilized, under development or otherwise obtained by the
Company and its affiliates through contractual or other relationships, as well
as all information generated by the Company and its affiliates that contains,
reflects, or is derived from such information, which contains or otherwise
reflects or is generated from such information and any other information which
is identified as confidential by the Company. Executive acknowledges and agrees
that the Confidential Information and Trade Secrets the Company is providing
Executive under this Agreement is new Confidential Information and Trade Secrets
to which Executive did not have access or knowledge of prior to signing this
Agreement. The protection of this new Confidential Information and Trade
Secrets, as well as past Confidential Information and Trade Secrets that became
known to Executive during employment with the Company up to the Effective Date,
against unauthorized disclosure or use is of critical importance to the Company.
Accordingly, Executive agrees that he will maintain in confidence and shall not
disclose or use, either during or after the Term of this Agreement, any past or
new Confidential Information and Trade Secrets belonging to the Company and its
affiliates, whether or not in written form, except to the extent required to
perform his duties on behalf of the Company.

(b) RETURN OF INFORMATION. All data, records and other written material prepared
or compiled by Executive, furnished directly or indirectly to Executive by the
Company or its affiliates, or to which Executive may have access while in the
employ of the Company, shall be the sole and exclusive property of the Company,
and none of such data, documents or other information, or copies thereof, shall
be retained by Executive upon termination of Executive’s employment. Executive
shall deliver promptly to the Company at termination, or at any other time the
Company may request, without retaining any copies, notes, or excerpts thereof,
all memoranda, diaries, notes, records, plans, or other documents relating,
directly or indirectly, to any Confidential Information and Trade Secrets made
or compiled by, or delivered or made available to, or otherwise obtained by
Executive.

 

6



--------------------------------------------------------------------------------

(c) LEGAL OBLIGATION. In the event Executive is required by any court or
legislative or administrative body (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigation demand or similar
process) to disclose any Confidential Information and Trade Secrets, Executive
shall provide the Company with prompt notice of such requirement in order to
afford the Company an opportunity to seek an appropriate protective order. If
the Company is unable to obtain or does not seek such protective order and
Executive is, in the opinion of counsel, compelled to disclose such Confidential
Information and Trade Secrets, disclosure of such information shall not be
deemed to be a violation of this Agreement.

13. RESTRICTIVE COVENANTS: As consideration for the provision of, and as an
agreement ancillary to receipt of, new Confidential Information and Trade
Secrets to Executive and the other undertakings in this Agreement, and for the
specific purpose of enforcing the provisions of Section 12 hereof, and as a
means to protect the Company’s goodwill, Executive hereby agrees to the
following:

(a) NON-COMPETITION. To the maximum extent permitted by law, during the Term of
this Agreement and for a period of two years after the termination of
Executive’s employment for any reason, Executive agrees that, without the prior
written consent of the Company, Executive shall not directly or indirectly,
within the Geographic Area, whether as an owner, employee, officer, director,
investor, independent contractor, consultant, or otherwise, in any job function
or capacity, participate or engage in the Business, or work for or provide
services to any person, partnership, entity, business, association, or
corporation engaged or involved in the Business within the Geographic Area. The
Geographic Area means the states of Texas, Louisiana (within the parishes listed
in Exhibit B), Colorado, Wyoming, or any other state in the United States or any
other country worldwide in which the Company engages in Business on, or has
engaged in Business within two years before, the date of Executive’s termination
from the Company. Business means providing Internet protocol-based voice, data
and video networks and software application management services for offshore
drilling companies, oil companies and oil-field service companies. Nothing in
this Agreement prohibits Executive from owning a passive investment interest of
less than 5% in a publicly traded company. Executive acknowledges that the
foregoing non-competition covenant may restrict his ability to work for certain
companies, but that he will receive sufficient monetary and other consideration
from the Company hereunder to justify such restriction and that the restriction
is reasonable. Executive acknowledges that he considers the restrictions
contained in this Section 13 to be reasonable and necessary for providing
consideration for his employment and for the purpose of preserving and
protecting the valuable Confidential Information and Trade Secrets of the
Company and its clients and customers, and the Company’s goodwill, reputation,
and relationships with its clients and customers.

(b) NON-SOLICITATION OF EMPLOYEES. During the Term of this Agreement and for a
period of two years after the termination of Executive’s employment for any
reason, Executive shall not, for his own behalf or on behalf of any other
person, partnership, entity, association, or corporation, (i) hire or seek to
hire any employee of the Company, (ii) in any other manner attempt directly or
indirectly to influence, induce, or encourage any such employee of the Company
to leave such employment, or (iii) use or disclose to any person,

 

7



--------------------------------------------------------------------------------

partnership, entity, association, or corporation any information concerning the
names, addresses, telephone numbers, e-mail addresses, or other
personnel-related information regarding any such employees; provided, however,
the foregoing shall not prohibit any general advertising.

(c) NON-SOLICITATION OF CUSTOMERS. During the Term of this Agreement and for a
period of two years after the termination of Executive’s employment with the
Company for any reason, Executive shall not, for his own behalf or on behalf of
any other person, partnership, entity, association, or corporation, solicit,
transact, or attempt to transact Business with any person, firm or other entity
who is or was a customer of the Company and with whom Executive (i) directly or
indirectly managed, or had knowledge of, business by the Company, (ii) had
contact or transacted business on behalf of the Company, or (iii) was involved
in, or had knowledge of, the Company actively investigating with a view to
conducting business or actively pursuing a plan to conduct business, since the
Effective Date of this Agreement or two years prior to the termination of his
employment with the Company, whichever is shorter. Executive acknowledges that
this restriction is necessary in order for the Company to preserve and protect
its legitimate proprietary interest in its goodwill, client and customer lists,
and other Confidential Information and Trade Secrets; provided, however, the
foregoing shall not prohibit any general advertising that is not directed at
customers of the Company.

14. WORK PRODUCT: Executive shall promptly and fully disclose to the Company all
Work Product which Executive conceives, creates or develops during his
employment with the Company, whether conceived or developed during regular
working hours or otherwise and whether on Company premises or otherwise. All
such Work Product shall be the exclusive property of the Company. Executive
shall: (i) assist the Company in obtaining appropriate legal protection
(including patent, trademark, and copyright protection) for the rights of the
Company with respect to such Work Product, and (ii) execute all documents and do
all things necessary to (a) obtain such legal protection, and (b) vest the
Company with full and exclusive title thereof. All Work Product shall be
considered, to the maximum extent possible, work made for hire by the Company
within the meaning of Title 17 of the United States Code. To the extent the
Company does not own such Work Product as a work made for hire, Executive hereby
assigns to the Company all rights to such Work Product. “Work Product” means
designs, writings, programs, software, technical data, specifications, know-how,
processes, methods, business confidential information, inventions, discoveries,
and works as well as the patents, copyrights, and other intellectual property
and proprietary rights therein, conceived, created or developed by Executive on
behalf of the Company reasonably related to the Company’s existing business,
contemplated business, and reasonable expansions of such business. The term
“works” means computer programs, software, writings, drawings, artwork and all
works of authorship under the copyright laws of the United States.

15. SEVERABILITY AND REFORMATION: If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of Executive or the Company under this Agreement would not
be materially and adversely affected thereby, such provision shall be fully
severable, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom, and in lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this

 

8



--------------------------------------------------------------------------------

Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible, and the Company
and Executive hereby request the court to whom disputes relating to this
Agreement are submitted to reform the otherwise unenforceable provision in
accordance with this Section 15.

16. WARRANTY AND INDEMNIFICATION: Executive warrants that he is not a party to
any other restrictive agreement limiting his activities in his employment by the
Company. Executive further warrants that at the time of the signing of this
Agreement, Executive knows of no written or oral contract or of any other
impediment that would inhibit or prohibit continued employment with the Company.
Executive shall hold the Company harmless from any and all suits and claims
arising out of any breach of such restrictive agreement or contracts.

17. NON-DISPARAGEMENT: The parties shall refrain, both during and after the
Term, from publishing any oral or written statements about each other (including
with respect to the Company, its affiliates, or any of their respective
officers, employees, agents, or representatives) that are disparaging,
slanderous, libelous, or defamatory.

18. NOTICES: Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to 1880 South Dairy Ashford, Suite 300, Houston, Texas 77077 attention: General
Counsel. Notices and communications to Executive shall be sent to the address
Executive most recently provided to the Company.

19. NO WAIVER: No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.

20. INJUNCTIVE RELIEF: Executive acknowledges that the breach of any of the
covenants contained in Sections 12 and 13 will give rise to injury to the
Company. Accordingly, Executive agrees that the Company shall be entitled to
injunctive relief to prevent or cure breaches or threatened breaches of the
provisions of this Agreement and to enforce specific performance of the terms
and provisions hereof in any court of competent jurisdiction, in addition to any
other legal or equitable remedies, which may be available. Executive further
acknowledges and agrees that the enforcement of a remedy hereunder by way of
injunction shall not prevent Executive from earning a reasonable livelihood.
Executive further acknowledges and agrees that the covenants contained herein
are necessary for the protection of the Company’s legitimate business interests
and are reasonable in scope and content. Nothing herein shall prevent either
party from pursuing a legal and/or equitable action against the other party for
any damages caused by such party’s breach of this Agreement.

21. ARBITRATION: Any dispute about the validity, interpretation, effect or
alleged violation of this Agreement (an “arbitrable dispute”) must be submitted
to confidential arbitration in Houston, Texas. Arbitration shall take place
before an experienced employment arbitrator licensed to practice law in such
state and selected in accordance with the Model Employment Arbitration
Procedures of the American Arbitration Association. Arbitration shall be the
exclusive remedy of any arbitrable dispute. The Company shall bear all fees,
costs and

 

9



--------------------------------------------------------------------------------

expenses of arbitration, including those of Executive unless the arbitrator
finds that Executive has acted in bad faith and provides otherwise with respect
to the fees, costs and expenses of Executive; provided, however, in no event
shall Executive be chargeable with the fees, costs and expenses of the Company
or the arbitrator. Should any party to this Agreement pursue any arbitrable
dispute by any method other than arbitration, the other party shall be entitled
to recover from the party initiating the use of such method all damages, costs,
expenses and attorneys’ fees incurred as a result of the use of such method.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
purport to waive or in any way limit the right of any party to seek to enforce
any judgment or decision on an arbitrable dispute in a court of competent
jurisdiction. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts in Houston, Texas, for the purposes
of any proceeding arising out of this Agreement. However, this arbitration
agreement shall not apply to any claim: (i) for workers’ compensation or
unemployment benefits; or (ii) by Company for injunctive and/or other equitable
relief for unfair competition and/or the use and/or unauthorized disclosure of
Trade Secrets or Confidential Information, including but not limited to, matters
described in Sections 12 and 13. With respect to matters referred to in the
foregoing sub-paragraph (ii), the Company may seek and obtain injunctive relief
in court, and then proceed with arbitration under this Agreement.

22. RELEASE AGREEMENT: Executive agrees that, as a condition to receiving the
Severance Pay, Executive shall execute a general release agreement in a form
provided by the Company (the “Release”), which shall include, without
limitation, a waiver and release of all claims arising out of Executive’s
service as an employee of the Company, its subsidiaries or any of their
affiliates and the termination of such relationship. Such claims include all
claims based on any federal, state or local statute, including without
limitation the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866,
the Employee Retirement Income Security Act of 1974, as amended, but excluding
all vested benefits and rights Executive has under any employee benefit plans,
and the Texas Commission on Human Rights Act. The Company will deliver the
Release to Executive within seven days following Executive’s termination. In
order for Executive to receive the Severance Pay, the Executive must deliver a
properly executed copy of the Release within the particular time period
specified therein, which shall be no later than 45 days following the delivery
of the Release to Executive (such deadline, the “Release Deadline”), not revoke
it, and any applicable revocation period set forth in the Release must have
expired. Notwithstanding the foregoing, if Executive’s termination is due to
death, or Executive dies after his termination date and before the expiration of
the Release Deadline without having executed the Release, the Release Deadline
shall be extended to the 90th day after the date of Executive’s death. The
properly executed Release must actually be received by the Company, or its duly
authorized representative, at the address specified by the Company by the
Release Deadline to be considered timely. If Executive (or Executive’s estate)
does not properly execute the Release by the Release Deadline, or effectively
revokes the executed Release within the applicable revocation period set forth
in the Release, Executive (or Executive’s estate) will receive only such
compensation and benefits as are required by Section 7 and applicable law and
will not be entitled to any Severance Pay.

 

10



--------------------------------------------------------------------------------

23. GOVERNING LAW: This Agreement will be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
law principles.

24. SUCCESSORS:

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined in this Agreement and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

25. ENTIRE AGREEMENT: This instrument contains the entire agreement of Executive
and the Company with respect to the subject matter hereof and all promises,
representations, understandings, arrangements, and prior and contemporaneous
agreements (written or oral) between the parties with respect to the subject
matter hereof, are terminated hereby, except that Executive’s obligations
contained in Sections 11 through 16 of Executive’s August 15, 2007, Employment
Agreement continue in effect.

26. SURVIVAL/SEVERABILITY/HEADINGS: It is the express intention and agreement of
the parties that Sections 8 through 25, 27 and 28 of this Agreement shall
survive the termination of the Term. In addition, all obligations of the Company
to make payments under this Agreement shall survive any termination of this
Agreement on the terms and conditions set forth in this Agreement. The
invalidity or unenforceability of any one or more provisions of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect. Article and section
headings contained in this Agreement are provided for convenience and reference
only, and do not define or affect the meaning, construction, or scope of any of
the provisions of this Agreement.

27. TAX WITHHOLDING: The Company shall be entitled to withhold from any
compensatory payments that it makes to Executive under this Agreement or
otherwise all taxes required by applicable law to be withheld therefrom by the
Company.

28. SECTION 409A COMPLIANCE:

(a) General Suspension of Payments. If Executive is a “specified employee,” as
such term is defined within the meaning of Section 409A of the Code, any
payments or benefits payable or provided as a result of Executive’s termination
of employment that would

 

11



--------------------------------------------------------------------------------

otherwise be paid or provided prior to the first day of the seventh month
following such termination (other than due to death) shall instead be paid or
provided on the earliest of (i) the first day of the seventh month following
Executive’s termination, (ii) the date of Executive’s death, or (iii) any date
that otherwise complies with Code Section 409A. In the event that Executive is
entitled to receive payments during the suspension period provided under this
Section, Executive shall receive the accumulated benefits that would have been
paid or provided under this Agreement within the suspension period on the
earliest day that would be permitted under Section 409A of the Code. In the
event of any such delay in payment, the deferred amount shall be paid in a lump
sum and shall bear interest at the LIBOR rate in effect on his termination date
until paid.

(b) Release Payments. In the event that Executive is required to execute a
release to receive any payments from the Company that constitute nonqualified
deferred compensation under Section 409A of the Code and Executive’s termination
date and the Release Deadline (or the end of the revocation period, if any) fall
in two separate calendar years, any payments required to be made to Executive
(or Executive’s estate) in the earlier year that are treated as nonqualified
deferred compensation for purposes of Code Section 409A shall be deferred and
paid in the later calendar year. Any payments which are delayed under this
provision shall be paid to Executive in a lump sum not later than the date of
the Company’s first full payroll cycle after the Release Deadline (or the end of
the revocation period, if any) and in any case not later than the end of the
applicable month. Any payments that are deferred pursuant to this provision
shall bear interest at the LIBOR rate in effect on his termination date until
paid.

(c) Reimbursement Payments. The following rules shall apply to payments of any
amounts under this Agreement that are treated as “reimbursement payments” under
Section 409A of the Code: (i) the amount of expenses eligible for reimbursement
in one calendar year shall not limit the available reimbursements for any other
calendar year (other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code); (ii) Executive
shall file a claim for all reimbursement payments not later than 30 days
following the end of the calendar year during which the expenses were incurred;
(iii) Company shall make such reimbursement payments within 30 days following
the date Executive delivers written notice of the expenses to Company; and
(iv) the Executive’s right to such reimbursement payments shall not be subject
to liquidation or exchange for any other payment or benefit.

(d) Separation from Service. For purposes of this Agreement, any reference to
“termination” of Executive’s employment shall be interpreted consistent with the
meaning of the term “separation from service” in Section 409A(a)(2)(A)(i) of the
Code and no portion of the Severance Payments shall be paid to Executive prior
to the date Executive incurs a separation from service under
Section 409A(a)(2)(A)(i).

(e) General. Notwithstanding any provisions of this Agreement relating to the
timing of any benefits or payments, to the extent required to comply with
applicable law, including Section 409A of the Code, or to prevent the imposition
of any excise taxes or penalties on Company or Executive, the commencement of
payment or provision of any payment or benefit shall be deferred to the minimum
extent necessary so as to comply with any such law or to avoid the imposition of
any such excise tax or penalty.

 

12



--------------------------------------------------------------------------------

(f) Death. If Executive dies after his termination of employment but before all
payments due under this Agreement have been made, such payments shall be made to
Executive’s estate.

29. LEGAL FEES: The Company shall reimburse Executive for his reasonable legal
fees incurred in advising him with respect to review of this Agreement before
signing.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement n
multiple originals to be effective for all purposes as of the Effective Date.

 

RIGNET, INC.

   

“EXECUTIVE”

/s/ MARTY JIMMERSON

   

/s/ MARK B. SLAUGHTER

Marty Jimmerson

This February 20, 2012

   

Mark B. Slaughter

This February 20, 2012

 

13



--------------------------------------------------------------------------------

Exhibit A

to Employment Agreement

between RigNet, Inc.

and the Executive Named Below

 

September 30, Name:      Mark B. Slaughter Position:      Chief Executive
Officer and President Reporting:     

Executive shall report solely to the Board of Directors of the Company. All
other employees shall report to Executive, except: (1) the Chief Financial
Officer and the General Counsel, both of whom shall, in addition to reporting to
Executive, also report to the Audit Committee of the Board; and (2) the Director
of Internal Audit and the Internal Audit Department, which shall report directly
to the Audit Committee of the Board, with only an administrative reporting line
to Executive.

Term:     

The Term of the Agreement shall continue until the termination of Executive’s
employment for any reason.

Annual Base Salary:     

$330,000.00. Executive’s base salary may be increased from time to time, but as
increased may not be thereafter decreased.

Annual Bonus:     

Commencing on the first day of each calendar year of the Company (each calendar
year being a “Bonus Period”), Executive shall participate in the Company’s
annual bonus program (Management Incentive Program or “MIP”) for such Bonus
Period, subject to the MIP’s terms. Executive’s target bonus potential for a
Bonus Period shall not be less than 100% of his annual base salary. The Company
shall pay Executive his bonus amount, if any, for a Bonus Period within four
months of the end of such Bonus Period.

Equity Grants:     

Executive shall be eligible to receive periodic equity grants under the terms of
the Company’s long-term incentive plan with a value, to be determined in the
sole discretion of the Company’s Board of Directors or its Compensation
Committee, as applicable, ranging from 0% to 200% of Executive’s Annual Base
Salary.

Cash Severance Amount:     

Two times the sum of (i) the amount of Executive’s target bonus for the Bonus
Period in which his termination date occurs and (ii) Executive’s then annual
base salary.

 

A-1



--------------------------------------------------------------------------------

September 30, Parachute Tax Gross-Up:     

In the event it shall be determined that any payment to Executive, whether under
this Agreement or otherwise, would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Executive
with respect to such tax (such tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), the
Company shall pay Executive a “Gross-Up Payment” in an amount such that after
payment by Executive of all taxes imposed upon the Gross-Up Payment, including,
without limitation, any additional Excise Tax on the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the initial Excise Tax. Such
Gross-Up Payment shall be paid no later than the time Executive is required to
pay the Excise Tax.

 

A-2



--------------------------------------------------------------------------------

Exhibit B

to Employment Agreement

between RigNet, Inc.

and the Executive Named in Exhibit A

The following parishes in Louisiana are included in the Geographic Area
applicable to the non-competition provision in Section 13(a).

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Caldwell

Cameron

Catahoula

Claiborne

Concordia

DeSoto

East Baton Rouge

East Carroll

East Feliciana

Evangeline

Franklin

Grant

Iberia

Iberville

Jackson

Jefferson

Jefferson Davis

Lafayette

Lafourche

 

B-1



--------------------------------------------------------------------------------

LaSalle

Lincoln

Livingston

Madison

Morehouse

Natchitoches

Orleans

Ouachita

Plaquemines

Pointe Coupee

Rapides

Red River

Richland

Sabine

St. Bernard

St. Charles

St. Helena

St. James

St. John

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Tensas

Terrebonne

Union

Vermilion

Vernon

Washington

Webster

West Baton Rouge

West Carroll

West Feliciana

Winn

 

B-2